Exhibit 10 (am)

FIRST INDIANA CORPORATION

2004 EXECUTIVE COMPENSATION PLAN

2006-2008 LONG-TERM INCENTIVE PROGRAM

Deferred Share Agreement

DS NO.             

             Shares

First Indiana Corporation (the “Corporation”) and its Subsidiaries
(collectively, the “Employers”) hereby award Deferred Shares of the
Corporation’s Common Stock to                              (the “Grantee”) upon
the following terms and conditions.

1. Reference to the 2004 Executive Compensation Plan and the 2006-2008 Long-Term
Incentive Program. This agreement and the award of Deferred shares is made under
and is subject to the First Indiana Corporation 2004 Executive Compensation Plan
(the “Plan”) and the 2006-2008 Long-Term Incentive Program (the “Program”).
Copies of the Plan and the Program are attached and incorporated herein by
reference.

2. Definitions. The following terms shall have the following meanings, unless a
different meaning is plainly required by the context:

“Bank” means First Indiana Bank, N.A., a wholly-owned Subsidiary of the
Corporation.

“Committee” means the Compensation and Governance Committee or its equivalent.

“Date of Grant” means January 17, 2006, the date as of which the Deferred Shares
awarded by this Agreement are being awarded.

“Deferred Shares” mean the shares of Common Stock to which the Grantee may
become entitled under this Agreement, including any shares of Common Stock or
other securities distributed in respect thereof, by reason of an adjustment
provided for in Section 9 below.

“Disability” means, with reference to any termination of the Grantee’s
Continuous Service as an employee of the Employers, any physical or mental
impairment of the Grantee that qualifies the Grantee for disability benefits
under the terms of the long-term disability plan of the Grantee’s Employer in
effect at the time of such termination and that is expected to last at least 12
months from the date of such termination or to result in death within such
period of 12 months.

“Qualifying Circumstance” means, with reference to an interruption or
termination of the Grantee’s Continuous Status as an employee of the Employers,
an interruption or termination that occurs due to the Grantee’s death or
Disability.

 

1



--------------------------------------------------------------------------------

“Performance Goals” refer to the performance goals that are established in
accordance with the Program.

“Performance Period” means the period commencing on January 1, 2006, and ending
on December 31, 2008.

“Restricted Period” means the period commencing on the Date of Grant and ending
on December 31, 2008, or on such earlier date as the Committee may determine
pursuant to Section 4.

Further, any other capitalized term used in this Agreement shall have the
meaning as ascribed to it in the Plan.

3. Deferred Share Award. The Employers hereby award to the Grantee the right to
receive                                          shares of Common Stock, subject
to the terms and conditions of the Plan and the Program, and subject to the
terms and conditions set forth in this Agreement. The Corporation shall
establish and maintain a bookkeeping account for the Grantee to record the
Deferred Shares and transactions and events affecting such Deferred Shares. The
Deferred Shares and other items reflected in the account will represent only
bookkeeping entries by the Corporation to evidence unfunded obligations of the
Corporation.

4. Restrictions on Transfer. The Deferred Shares will vest and become issuable
at the expiration of the Restricted Period, subject to the provisions of
Sections 5, 6 and 8. Unless and until such time as the restrictions specified in
this Agreement no longer apply, the Grantee may not sell, assign, transfer,
pledge or otherwise encumber his rights under this Agreement. The Committee
shall have the authority to waive the provisions of Sections 5 and 6 and to
shorten the Restricted Period as to any or all of the Deferred Shares and cause
the Deferred Shares to vest at an earlier date, whenever the Committee may
determine that such action is appropriate by reason of changes in applicable tax
or other laws or by reason of other changes and circumstances occurring after
the Date of Grant.

5. Forfeiture Upon Termination of Continuous Status. If the Grantee’s Continuous
Status with the Employers terminates during the Restricted Period otherwise than
by reason of a Qualifying Circumstance, this Award shall be forfeited and
cancelled. If the Grantee’s Continuous Status terminates during the Restricted
Period by reason of a Qualifying Circumstance, the Committee, within 90 days
after such termination, may declare the Grantee to be vested as to a fraction of
this Award, the numerator of which is the number of full calendar months in the
Performance Period prior to such termination in which the Grantee maintained
Continuous Status, and the denominator of which is 36, provided the Performance
Goals ultimately are attained. The remainder of this Award, or all of this Award
if the Performance Goals ultimately are not attained, shall be forfeited and
cancelled, notwithstanding the fact that such termination was by reason of a
Qualifying Circumstance. If the Grantee, in connection with a Change in Control,
ceases to be a director, officer, employee or Consultant of the Employers and
becomes a director, officer, employee or Consultant of the successor to an
Employer or an affiliate of such successor, the Grantee’s Continuous Status
shall not be deemed to have

 

2



--------------------------------------------------------------------------------

terminated. The Grantee’s Continuous Status shall be deemed to terminate before
the end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of a Change
of Control, (i) the Grantee gives notice to the Grantee’s Employer or Employers
of the termination of the Grantee’s association with the Employers in all
capacities as a director, officer, employee or Consultant effective as of a date
before or within 60 days after the end of the Restricted Period, (ii) the
Grantee takes any action, such as accepting another position, that indicates the
Grantee definitely plans to terminate the Grantee’s association with the
Employers before or within 60 days after the end of the Restricted Period, or
(iii) the Grantee’s Employer or Employers give notice to the Grantee that the
Grantee’s association with Employers in all capacities as a director, officer,
employee or Consultant is being terminated as of a date prior to or within 30
days after the end of the Restricted Period. The provisions of this section are
subject to any contrary provisions of Section 10 below regarding the vesting of
part or all of this Award in certain events involving a Change of Control.

6. Forfeiture Upon Failure to Meet Performance Goals. If the Committee
determines that the Performance Goals under the Program cannot be or were not
attained, this Award shall be forfeited.

7. Grantee’s Rights as Stockholder; Voting; Dividends. Grantee’s Rights as
Stockholder; Voting; Dividends. Unless and until this Award vests and shares of
Common Stock are issued to the Grantee in satisfaction of this Award, the
Grantee shall not have the voting rights of a shareholder in respect of the
Deferred Shares. However, cash dividends or dividend equivalents may be paid on
the Deferred Shares in accordance with the Program and at the direction of the
Committee and to the extent the Deferred Shares become vested.

8. Certification of Committee and Delivery of Shares. Except as otherwise
provided in Section 10, the Deferred Shares shall not become vested unless the
Committee determines and certifies that the Performance Goals established for
the Program have been attained. If the Committee makes such certification, the
Corporation shall deliver to the Grantee a certificate for the number of shares
of Common Stock represented by the Deferred Shares.

9. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock subsequent to the date of
this Agreement by reason of any reorganization, recapitalization, stock split,
stock dividend, combination or exchange of shares, merger, consolidation, or any
change in the corporation structure of the Corporation or in the shares of
Common Stock, the number and class of Deferred Shares covered by this Agreement
shall be adjusted to account for such change.

 

10. Effect of Change of Control.

(a) If a Change of Control occurs more than four months before the end of the
Restricted Period, the Grantee may elect to become vested in respect of a
fraction of the Deferred Shares, the numerator of which is the number of full
calendar months in the Performance Period prior to the effective date of such
Change of Control in which the Grantee maintained Continuous Status, and the
denominator of which is 36, in lieu of

 

3



--------------------------------------------------------------------------------

continuing the Grantee’s participation in the Program for the remainder of the
Restricted Period. Such an election must be made in writing to the Committee
within 30 days after the occurrence of such Change of Control and no later than
four months before the end of the Restricted Period. If such election is made,
distribution of unrestricted shares under Section 9 shall be made within 15 days
after the later of the occurrence of such Change of Control or the delivery of
such writing. If such an election is made, the Grantee shall forfeit the
remainder of the Deferred Shares, regardless of whether the Performance Goals
ultimately are attained, unless subsection 11(b) applies. If the Grantee
terminates employment within 30 days after the occurrence of a Change of Control
that occurs more than four months before the end of the Restricted Period, the
Grantee shall be deemed to have made and perfected an election under this
subsection at the time of such termination of employment.

(b) If a Change of Control occurs after the beginning but before the end of the
Restricted Period, then the Grantee shall become vested in respect of all of the
Deferred Shares, regardless of whether the Performance Goals ultimately are
attained, in each of the following events:

(i) Upon or in connection with such Change of Control, a successor acquires
substantially all of the assets and business of the Corporation or the Bank
(A) without assuming (directly or through an affiliate) the Plan, the Program
and this Agreement in respect of the Grantee or (B) if a written employment
agreement between the Grantee and the Corporation or a subsidiary is in effect
or becomes effective at the time of such Change of Control, without earlier
(I) assuming or agreeing to honor such agreement for the balance of the term
thereof or (II) entering into a new written employment agreement with the
Grantee which amends or supersedes such agreement.

(ii) Upon or after such Change of Control, and prior to the end of the
Restricted Period, the Corporation, any Subsidiary or a successor to the
Corporation or any Subsidiary terminates the Grantee’s employment without Cause
prior to the end of the term provided for in any written employment agreement
between the Grantee and the Corporation or such Subsidiary or successor that is
in effect or becomes effective upon such Change of Control or in any new written
agreement between the Grantee and the Corporation of such Subsidiary or
successor which amends or supercedes any such agreement.

11. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Grantee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, State or local securities legislation. The
Corporation shall not be required to deliver any shares under this Agreement
prior to (i) the admission of such shares to listing on any stock exchange on
which the shares of Common Stock may then be listed and (ii) the completion of
such registration or other qualification of such shares under any state or
federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.

 

4



--------------------------------------------------------------------------------

12. Withholding Tax. Upon vesting of the Deferred Shares, the Grantee’s Employer
shall have the right to require the Grantee or other person receiving the shares
of Common Stock to pay such Employer the amount of any taxes which it is
required to withhold with respect to the Deferred Shares or, in lieu thereof, to
retain, or sell without notice, a sufficient number of the Deferred Shares to
cover the amount required to be withheld.

13. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing. Notices to the Employers shall be delivered to the President
of the Corporation, or shall be left for or mailed to the President at the main
office of the Corporation, and shall be deemed effectively given when delivered
or left or, if mailed, when received at the main office. Notices to the Grantee
shall be mailed and shall be deemed effectively given five days after deposit in
the United States mail, postage prepaid, addressed to the Grantee at the last
address provided by the Grantee to the Corporation.

14. Plan and Plan Interpretations as Controlling. This Award and the terms and
conditions set forth in this agreement are subject in all respects to the terms
and conditions of the Plan, which is controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.

15. Award Not a Service Contract. This Award is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the service of
the Corporation or any Subsidiary, or on the part of the Corporation or any
Subsidiary to continue the Grantee in its service.

16. Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this Agreement by signing on the space provided below and
returning a signed copy hereof to the Corporation.

[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of                     , 2006.

 

FIRST INDIANA CORPORATION By:  

 

  Robert H. Warrington, President & CEO   “Corporation” FIRST INDIANA BANK, N.A.
By:  

 

  Robert H. Warrington, President & CEO   “Bank” ACCEPTED:

 

 

(Street Address)

 

(City, State & Zip Code)   “Grantee”

 

6